Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/21/2020 & 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 05/26/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
Claims 6 & 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, claim 1, for example includes limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maurer, JR et al. (U.S. Publication 2012/0035462)
As to claim 1, Maurer discloses a medical imaging device comprising: a data acquisition facility (250, See Fig. 2) configured to receive a three-dimensional (3D) data record of an examination object generated by a first imaging modality (310, Fig. 3 & [0039-0043] discloses obtaining a 3D planning image of anatomy of interest, e.g. tumor…wherein the 3D planning image may be obtained using a CT, MRI, PET) and receive image data of the examination object generated by a second imaging modality (340, Fig. 3 & [0042-0052] obtaining simultaneous set-up x-ray (231, Fig. 2 & [0031, 0034, 0037, 0041, 0043, 0052-0053, 0056, 0068]) and ultrasound images of anatomy of interest), wherein the first (310, Fig. 3 & [0039-0043] discloses obtaining a 3D planning image of anatomy of interest, e.g. tumor…wherein the 3D planning image may be obtained using a CT, MRI, PET) and the second imaging modalities (340, Fig. 3 & [0042-0052] obtaining simultaneous set-up x-ray (231, Fig. 2 & [0031, 0034, 0037, 0041, 0043, 0052-0053, 0056, 0068]) and ultrasound images of anatomy of interest) are different from one another and at least one first and second tissue region of a same organ (See anatomy of interest, 310/340, Fig. 3) respectively imaged both by the 3D data record and also by the image data have different imaging properties at least under the second imaging modality (340, Fig. 3 & [0042-0052] obtaining simultaneous set-up x-ray (231, Fig. 2 & [0031, 0034, 0037, 0041, 0043, 0052-0053, 0056, 0068]) and ultrasound images of anatomy of interest); a detection facility configured to automatically detect at least one tissue boundary between the first tissue region and the second tissue region based on the different imaging properties in the image data (350-360, Fig. 3 & [0044-0049] discloses establishing a relationship and registering images between set x-ray and ultrasound images and 3D image to isolate the target volume of interest by comparisons between the two images); and a data processing facility configured to: (1) automatically register the image data with the 3D data record by alignment of the at least one detected tissue boundary on a corresponding tissue boundary in the 3D data record (350-360, Fig. 3 & [0044-0049] discloses establishing a relationship and registering images between set x-ray and ultrasound images and 3D image to isolate the target volume of interest by comparisons between the two images);, (2) automatically compensate for a movement of the examination object that has taken place during the generation of the image data and/or temporally between the generation of the 3D data record and the image data, based on the at least one detected tissue boundary, or a combination of (1) and (2) (380-390, Fig. 3 & [0049-0058] discloses adjusting tumor irradiation based on tracking of anatomy of interest).
As to claim 17, Maurer discloses a method for supporting medical personnel, the method comprising: receiving a three-dimensional (3D) data record of an examination object generated by a first imaging modality (310, Fig. 3 & [0039-0043] discloses obtaining a 3D planning image of anatomy of interest, e.g. tumor…wherein the 3D planning image may be obtained using a CT, MRI, PET); receiving image data of the examination object generated by a second imaging modality different from the first imaging modality (310, Fig. 3 & [0039-0043] discloses obtaining a 3D planning image of anatomy of interest, e.g. tumor…wherein the 3D planning image may be obtained using a CT, MRI, PET), wherein in the 3D data record and in the image data, at least one first tissue region of an organ and at least one second tissue region of the same organ (See anatomy of interest, 310/340, Fig. 3) are represented and the tissue regions have different imaging properties at least under the second imaging modality (340, Fig. 3 & [0042-0052] obtaining simultaneous set-up x-ray (231, Fig. 2 & [0031, 0034, 0037, 0041, 0043, 0052-0053, 0056, 0068]) and ultrasound images of anatomy of interest); detecting at least one tissue boundary between the first tissue region and the second tissue region in the image data based on the different imaging properties (350-360, Fig. 3 & [0044-0049] discloses establishing a relationship and registering images between set x-ray and ultrasound images and 3D image to isolate the target volume of interest by comparisons between the two images);  and registering the image data with the 3D data record by alignment of the at least one detected tissue boundary on a corresponding tissue boundary of the 3D data record (350-360, Fig. 3 & [0044-0049] discloses establishing a relationship and registering images between set x-ray and ultrasound images and 3D image to isolate the target volume of interest by comparisons between the two images); and/or carrying out a movement compensation of a movement of the examination object that has taken place during the generation of the image data based on the at least one detected tissue boundary for a registration of the image data and/or for an overlay image generated using the image data (380-390, Fig. 3 & [0049-0058] discloses adjusting tumor irradiation based on tracking of anatomy of interest)..
As to claim 18, Maurer discloses a non-transitory computer-readable storage medium on which a computer program product is stored, wherein the computer program product, when executed by a medical imaging device, causes the medical imaging device to: receive a three-dimensional (3D) data record of an examination object generated by a first imaging modality (310, Fig. 3 & [0039-0043] discloses obtaining a 3D planning image of anatomy of interest, e.g. tumor…wherein the 3D planning image may be obtained using a CT, MRI, PET);  41 receive image data of the examination object generated by a second imaging modality (340, Fig. 3 & [0042-0052] obtaining simultaneous set-up x-ray (231, Fig. 2 & [0031, 0034, 0037, 0041, 0043, 0052-0053, 0056, 0068]) and ultrasound images of anatomy of interest) different from the first imaging modality (310, Fig. 3 & [0039-0043] discloses obtaining a 3D planning image of anatomy of interest, e.g. tumor…wherein the 3D planning image may be obtained using a CT, MRI, PET), wherein in the 3D data record and in the image data, at least one first tissue region of an organ and at least one second tissue region of the same organ (See anatomy of interest, 310/340, Fig. 3) are represented and the tissue regions have different imaging properties at least under the second imaging modality (340, Fig. 3 & [0042-0052] obtaining simultaneous set-up x-ray (231, Fig. 2 & [0031, 0034, 0037, 0041, 0043, 0052-0053, 0056, 0068]) and ultrasound images of anatomy of interest); detect at least one tissue boundary between the first tissue region and the second tissue region in the image data based on the different imaging properties (350-360, Fig. 3 & [0044-0049] discloses establishing a relationship and registering images between set x-ray and ultrasound images and 3D image to isolate the target volume of interest by comparisons between the two images); and register the image data with the 3D data record by alignment of the at least one detected tissue boundary on a corresponding tissue boundary of the 3D data record (350-360, Fig. 3 & [0044-0049] discloses establishing a relationship and registering images between set x-ray and ultrasound images and 3D image to isolate the target volume of interest by comparisons between the two images); and/or carry out a movement compensation of a movement of the examination object that has taken place during the generation of the image data based on the at least one detected tissue boundary for a registration of the image data (380-390, Fig. 3 & [0049-0058] discloses adjusting tumor irradiation based on tracking of anatomy of interest) and/or for an overlay image generated using the image data.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer, JR et al. (U.S. Publication 2012/0035462) in view of Seung et al. (U.S. Publication 2010/0266175)
As to claim 2-3, Maurer discloses everything as disclosed in claim 1 but is silent to wherein the medical imaging device is configured to carry out an automatic segmentation of the 3D data record, the image data, or a combination thereof based on the different imaging properties, wherein the detection facility is configured to carry out the automatic segmentation.
However, Seung’s [0107] & Fig. 1, 4, 6 discloses wherein the medical imaging device is configured to carry out an automatic segmentation of the 3D data record, the image data, or a combination thereof based on the different imaging properties, wherein the detection facility is configured to carry out the automatic segmentation.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maurer’s disclosure to include the above limitations in order to enhance object identification and nuance detection [See Abstract, Background and Summary]  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer, JR et al. (U.S. Publication 2012/0035462) in view of Christopherson et al. (U.S. Publication 2006/0089636)
As to claim 4-5, Maurer discloses everything as disclosed in claim 1 but is silent to wherein the medical imaging device is configured to determine and automatically specify a spacing from the detected tissue boundary to a pre-defined target tissue, wherein the data processing facility is configured to determine and automatically specify the spacing.
However, Christopherson’s [0044] & Fig. 1-3 discloses wherein the medical imaging device is configured to determine and automatically specify a spacing from the detected tissue boundary to a pre-defined target tissue, wherein the data processing facility is configured to determine and automatically specify the spacing.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maurer’s disclosure to include the above limitations in order to provide operator with operation spacing guidance information. 
Claims 7 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer, JR et al. (U.S. Publication 2012/0035462) in view of Sun et al. (U.S. Patent 9,547,940)
As to claims 7 & 15-16, Maurer discloses everything as disclosed in claim 1 but is silent to wherein the medical imaging device is configured to generate and output an augmented image by overlaying the image data with an overlay image that represents a three-dimensional continuation of the at least one detected tissue boundary through a volume of the organ, a display device, wherein the medical imaging device is configured to automatically generate an overlay image from the 3D data record, from the image data, from the detected tissue boundary, or a combination thereof, and wherein the display device is configured to output the 
However, Sun’s Figs. 1-11 & Corresponding Disclosure disclose wherein the medical imaging device is configured to generate and output an augmented image by overlaying the image data with an overlay image that represents a three-dimensional continuation of the at least one detected tissue boundary through a volume of the organ, a display device, wherein the medical imaging device is configured to automatically generate an overlay image from the 3D data record, from the image data, from the detected tissue boundary, or a combination thereof, and wherein the display device is configured to output the overlay image, wherein the overlay image is an image of the augmented or mixed reality in which the two tissue regions are made known.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maurer’s disclosure to include the above limitations in order to provide surgeon’s with up to date information regarding their current location in the body also with pertinent information. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661